IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-41555
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

VICTORIA MAREA FRUMENTO,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-98-CR-118-1
                       - - - - - - - - - -

                             July 6, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Victoria Marea Frumento was convicted on one count of

knowingly possessing marijuana with the intent to distribute.      On

appeal, she argues that the evidence was insufficient to uphold

her conviction.   We hold that the evidence was sufficient to

permit a rational trier of fact to find the essential elements of

the offense beyond a reasonable doubt.      See United States v.

Bell, 678 F.2d 547, 549 (5th Cir. 1982)(en banc).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41555
                               -2-

     Frumento contends that because the evidence provides nearly

equal evidence of innocence and guilt, a reasonable doubt must

exist and her conviction must be reversed.   See United States v.

Ortega Reyna, 148 F.3d 540, 545-47 (5th Cir. 1998).   Contrary to

the defendant in Reyna, Frumento was unable to provide evidence

leading law enforcement officials to her alibi, the “mother” or

“stepmother” she had come to Texas to help move.   Frumento also

could not explain why her directions to Dallas from south Texas

included a route to Chicago.   Because the evidence is not

“essentially in balance,” see id. at 543, Frumento’s conviction

is AFFIRMED.